                        Case 2:20-mc-00001-LGW-BWC Document 8 Filed 01/06/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                Southern District of Georgia
                  OSCAR VENTURA RODRIGUEZ,


                                                                                       JUDGMENT IN A CIVIL CASE
                                               Petitioner.

                                                                                       CASE NUMBER: 2:20-MC-1




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                   has rendered its verdict.

             ✔     Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

                   IT IS ORDERED AND ADJUDGED

                   that in accordance with the Order of this Court dated January 6, 2021, the Report and Recommendationof

                   the Magistrate Judge LV ADOPTED as the opinion of this Court. Rodriguez's 3HWLWLRQ LV',60,66('

                   ZLWKRXWSUHMXGLFH3HWLWLRQHULV'(1,('in forma pauperis status on appeal. This civil action stands

                   closed.




            Approved by: ________________________________
                        HON. LISA GODBEY WOOD, JUDGE



              January 6, 2021                                                   -RKQ7ULSOHWW$FWLQJ&OHUNRI&RXUW
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                    Deputy Clerk
GAS Rev 10/1/03
